DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                             
Claims 1-5 are present for examination.                         

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                       

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                       

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fries et al (USPN 6,347,040), hereafter as Fries, in view of Yang et al (US 2008/0157250), hereafter as Yang.                
RE claim 1, Fries discloses the invention substantially as claimed.                    
Fries discloses that a touch sensor module (see figure 1 and column 3 lines 60-63; i.e., sensor device 1), comprising: a touch sensor comprising pad portions (see figure 1 and column 4 lines 41-47; i.e., sensor 3 comprising pads 13); a flexible printed circuit board comprising terminal portions (see figure 1 and column 4 lines 41-47; i.e., flexible printed circuit board 2 comprising conductor tracks 6); and solder joint to electrically connect the touch sensor pads with the flexible printed circuit board terminal portions by heating and pressing (see column 3 lines 8-21, column 4 lines 41-49; i.e., the soldering joint 14 to electrically connect the pads 13 of the touch sensor 3 with the terminal portions 6 of the flexible printed circuit board 2 by heat sealing methods).                           
However, Fries does not specifically disclose that wherein the solder joint comprises a solder paste comprising solder balls and a flux.                        
Yang teaches using soldering joint which comprising soldering balls and flux to form an image package structure for a semiconductor die assembly (see section [0030]).  The motivation of Yang is to provide low cost, high performance and high reliability package for image sensor (see sections [0010], [0002]).                        
Fries and Yang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Fries by including the teachings from Yang in order to provide low cost, high performance and high reliability package for image sensor.                     

The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., in an amount of 5 to 40 wt% based on a total weight of the solder paste, a ratio of a diameter of the solder balls to a gap between the pad portions of the touch sensor and the terminal portions of the flexible printed circuit board, which is a ratio of the diameter of the solder balls in the solder paste to the gap between the pad portions of the touch sensor and the terminal portions of the flexible printed circuit, is 1:0.2-0.6).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                
RE claim 2, Fries in view of Yang disclose the invention substantially as claimed.                
However, Fries in view of Yang do not specifically disclose that wherein a contact resistance between the pad portion and the terminal portions, which are electrically connected, is 0.1 Olm to 10 Olm.              
The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., 0.1 Olm to 10 Olm).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                
RE claim 3, Fries in view of Yang disclose the invention substantially as claimed.                
However, Fries in view of Yang do not specifically disclose that wherein a width of each of the pad portions provided to the touch sensor and a space between the pad portions are 100 to 200 um.                
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                
RE claim 4, Fries in view of Yang disclose the invention substantially as claimed.                
However, Fries in view of Yang do not specifically disclose that wherein the solder balls have a size of 1 to 50um.                         
The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., 1 to 50um).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fries et al (USPN 6,347,040), hereafter as Fries, in view of Yang et al (US 2008/0157250), hereafter as Yang, and further in view of Asatani et al (US 2019/0197932), hereafter as Asatani.                
RE claim 5, Fries in view of Yang disclose the invention substantially as claimed.                       
However, Fries in view of Yang do not specifically disclose that an image display device comprising the touch sensor module.                       
Asatani teaches that image display device 1 comprising electrode 16 and IC 30 for touch detection (see sections [0045], [0050], [0058], [0025], [0028]).  The motivation of Asatani is to ensure a touch panel to a reliable performance during an external shock such as a dropping shock (see sections [0006], [0007]).                         
Fries, Yang and Asatani are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of .                         

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
January 15, 2022